DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/051,924 is responsive to communications filed on 02/25/2021, in response to the Final Rejection of 10/27/2020. Claims 1 and 11 have been amended. Currently, claims 1-20 are pending and are presented for examination.

Response to Arguments
3.	In response to communication filed on 02/25/2021, the rejection under 35 U.S.C 101 with respect to claims 1 and 11 have been withdrawn in view of the amendment and remarks. 
4.	Applicant’s remarks, see pages 10-24, with respect to the arguments and amendments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
5.	Claims 1-20 are allowed.

Reasons for Allowance
The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants arguments and associated remarks filed 02/25/2021.

	Most Pertinent Prior Art(s):
Chidlovskii etal. (US 2016/0070986A1)
Najafi etal. (US 2006/0233423A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ON S MUNG/Primary Examiner, Art Unit 2486